 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeoria Dry Wall, Inc.andDonald L. Smith, an In-dividual and Ralph H.Eddy,.an Individual. Cases38-CA-926 and 38-CA-1009June 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn February 16, 1971, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was engag-ing in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision together witha brief, and the General Counsel filed a brief in supportof the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in this proceeding, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,PeoriaDry Wall, Inc., Peoria, Illinois, its officers,agents, successors, and assigns, shall take the action setforth in the Trial Examiner's recommended Order.IWhile the record shows that Respondent may have been aware ofSmith's work deficiencies to a greater extent than found by the Trial Exam-iner, we agree, for the reasons set forth by the Trial Examiner in his Deci-sion, that Respondent's discriminatory motivation was the factor underlyingSmith's discharge.'Chairman Miller concurs withhis colleagues: As to,the discharge ofSmith, he concurs -only because he believes the record evidence is sufficientto justify a-finding-that Smith's protected activities triggered the dischargeof an employee who had a most unenviable work record. He would clarifythe opinion, however, so as clearly to indicate to all of the parties that suchreinstatement is not intended as a license to Smith to continue his poorperformance, and that Respondent is free, so far as this Act is concerned,to require of Smith a reasonable, nondiscriminatory level of performance inthe future. In the Chairman's view, such a clarification, which ordinarilymight be deemed unnecessary surplusage in an opinion, seems very muchwarranted by the facts of this case.TRIAL EXAMINER'S DECISIONSTATEMENT'OF THE CASEOWSLEY VosE, Trial Examiner: These cases were heard atPeoria, Illinois, on December 22 and 23, 1970, pursuant tocharges filed on May 18, 1970 (by Smith), and September 15,1970 (by Eddy). On July 13, 1970,' the Regional Directorissued a complaint in Case 38-CA-926 (the Smith case),alleging that the Respondent discharged Smith in violation ofSection 8(a)(3) and (1) of the Act. On October 22 the Re-gional Director issued a complaint in Case 38-CA-1009 (theEddy case), alleging that the Respondent threatened em-ployees with blacklisting or other reprisals if they continuedto process a grievance or filed a charge with the Board, inviolation of Section 8(a)(1) of the Act, and bargained directlywith employees, thereby circumventing Local 165, Laborers'International Union of North America, AFL-CIO, the cer-tified bargaining representative, in violation of Section 8(a)(5)and (1) of the Act. On the same day, October 22, the RegionalDirector issued an order consolidating the two cases and anotice of consolidated hearing.Upon the entire record, my observation of the witnesses,and after considering the briefs filed by the General Counseland the Respondent, I make the following:FINDINGS AND, CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, is engaged in thesale and installation of wall and ceiling components of vari-ous kinds in commercial and residential buildings. During theyear preceding the hearing the Respondent, in the course ofits construction business, caused to be delivered from out-of-State sources to its Illinois facilities and jobsites more than$50,000 worth of goods and materials. Upon these facts, Ifind, as the Respondent admits, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDLocal 627, International Bortherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America (hereincalled the Teamsters) and Local 165, Laborers'InternationalUnion of North America, AFL-CIO (herein called the La-borers), are labor organizations within themeaningof Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Discharge of Smith on May 4, 1970,inViolation of Section 8(a)(3) and (I)of the Act1.Preliminary statementThe Charging Parties in the consolidatedcaseswere bothemployed in the drywall installation part of the Respondent'sbusiness.Drywall is the term used to designate a system ofwall and ceiling finishing involving the erection of large sheetsof gypsum wallboard (4 feet by 8 feet or 4 feet by 12`feet) on,walls and ceilings, covering the nailheads with a special com-pound, and installing tape and compound over the jointsbetween'the sheets of Wallboard,, Before the taping operationscan be performed-the scraps and debris left from the hangingof the wallboard must be removed and the rooms swept clean.This. is necessary because in taping ceilings the tapers. workon stilts, walking backwards with their eyes, on the ceiling,IAll dates herein are in 1970 unless otherwise specified.191 NLRB No. 82 PEORIA DRYWALL, INC.and it is dangerous for tapers to do this work with any debrislying around. The removal of the scraps and debris is calledscrapping. This work is customarily performed by laborers.The Respondent employs members of the United Brother-hood of Carpenters and Joiners of of America, AFL-CIO, tohang the wallboard and perform related operations. It em-ploys members of International Brotherhood of Painters andAllied Trades, AFL-CIO, to do the spotting of the nailheadsand taping of the joints. The record fails to show whether theRespondent has exclusive collective-bargaining contractswith locals of these labororganizationscovering these twocategories of its employees. The record does show that theRespondent has a collective-bargaining contract with the La-borers covering its laborers. The record further shows that,while the Respondent has not signed the latest Teamsterscontract, it honors the contract and makes the required wel-fare reports, as the Respondent's president, Spencer Black-burn, testified.2.The hiring of Smith on April 20;the nature of Smith's dutiesSmith was sent to the Respondent by the Illinois StateEmployment Agency in response to its request for referrals.Smith was interviewed by Spencer Eugene Blackburn, Jr.(hereinafter referred to as Gene Blackburn),the son of theRespondent's president,on April 20. Gene Blackburn is incharge of the Respondent'sdrywall operations.DuringSmith's interview Gene Blackburn told Smith that the Re-spondent needed a truckdriver and cleanup man and asked tosee Smith's chauffeur's license.After examining it, GeneBlackburn informed Smith that he would be paid$125 a weekand that if he wanted the job to report to the Respondent'swarehouse supervisor,William Richart,the next morning.'Smith reported for work the next morning, April21, at theyard where the Respondent's warehouse is located.He toldSupervisorRichard,according to Smith'sundenied tes-timony, that he had a Teamsters card' and Richart told him"you are okay then."Richart gave Smith instructions con-cerning his duties generally and the destinations of the wall-board which he was to deliver that day. After the arrival ofRalph Eddy, a laborer,Smith commenced making his deliv-eries.These were at various residential and apartment pro-jects at which the Respondent had the subcontract for theerection of drywall.Thereafter Smith's duties consisted almost entirely of mak-ing deliveries of wallboard and doing"scrapping"work in thehousing units after the carpenters had finished putting up thewallboard,Scrapping consists of picking up the cutoff piecesof wallboard and scraps,sweeping out the rooms in which thecarpenters have hung the wallboard,and placing the scrapsand debris in the Respondent's dump truck.Scrappers arealso expected to carry larger pieces,of, wallboard from oneworkplace to another,as requested by the carpenterswhoarehanging the wallboard, On all,'excepptthe last few days of hisemployment,Smith worked together with Ralph Eddy, alaborer, in doing the scrapping work.Except in extremelyrare instances,no supervisor was present when Smith wasperforming his driving and scrapping assignments.Smith'sThe foregoing findings are based largely on Smith's testimony. GeneBlackburn testified that he hired Smith as a scrapper-cleanup man aroundthe yard. In view of the fact that Smith did comparatively little cleanup workaround the yard and a substantial amount of truckdnving, I accept Smith'sversion.'Smith had joined the Teamsters in March 1969 when he was employedby Lake View Cleaners When he left that employment in July or August1969, he obtained a withdrawal-card from the Teamsters. This is the cardto which Smith referred in his testimony435workweekwas 9hours on weekdays and 4 hours on Satur-days, a total of 49 hours.3. Smith's efforts to obtainunion wagesfor himself and other employeesOn Monday, April 27, Smith's wife had a baby and Smithreceived permission to take the day off. Smith stopped by theTeamsters office that day and asked the local president, Rob-ert Barker, whether the Teamsters had a contract with theRespondent. Barker said yes. Smith then informed Barkerthat the Respondent was paying him $125 a week and noovertime. Barker advised Smith to have someone from theRespondent call Barker the next day and that he would havethe Respondent straighten the matter out. Smith told GeneBlackburn the next day that he was supposed to call theTeamsters about his wages. Blackburn replied that he wouldtake care of it right away.That same day, April 28, Smith asked Niles Sterm, SpencerBlackburn's son-in-law, if he had a Teamsters card and wasgetting Teamsters wages. Sterm, who drove the Respondent'sspecial hoisting rig, answered affirmatively. Also on April 28,Smith told Eddy, the laborer with whom he worked, that hehad contacted the Teamsters about hiswagesand asked howmuch Eddy was being paid a week. Eddy replied that he wasgetting a flat $125 a week and asked what he could do aboutit.Smith suggested that he go down to the labor hall and talkto a representative of the Laborers aboutjoiningthe organiza-tion.4.Events preceding Smith's dischargeThe record is confused and conflicting concerning the ex-act sequence of events during this period, including the dateof Smith's discharge. The complaint alleges that Smith wasdischarged about May 5. Spencer Blackburn, when asked thedate of Smith, was not precise, answering "About May fifth."However, the Respondent's payroll record for Smith showsthat the last day on which Smith worked for the Respondentwas May 4. In my opinion this payroll record is much morelikely to be accurate than Blackburn's imprecise recollection.The following discussion of the events leading up to Smith'sdischarge is based on my reconciliation of the conflictingversions of the testimony of the various witnesses.During the last full week of Smith's employment he wasassigned to do scrapping work in a large apartment project.While working on, building 6, Ralph Eddy, a laborer, wasassigned to work with Smith.Dewey Robinson testified that on Tuesday, April 28, hehad a conversation with Smith about the progress of thescrapping work on building no. 6. Robinsonwas ataper and,as found above, for reasons of safety, the coifiiriencement ofthe taping work necessarily followed the completion of thescrapping work. According to Robinson, he asked Smith foran estimate as to when Smith would be through scrapping sothat Robinson could commence taping. Smith,stated that itwould be justdwhanever,he could_finish the work. When Rob-inson pointed out that because of the delays in scrapping hewas sometimesunable to obtain a full day's -work; Smithindicated that "he didn't care."4°This is the first of a series of conversations between Robinson and Smithwhich were testified to by Robinson. Smith denied havrng.any conversationswith Robinson about Smith's work and he denied saying anything to theeffect that he did not care how soon the scrapping work would be completedRobinson, like Smith,was a union member, a member of the painters and,like Smith, was a nonsupervisory employee having no financial interest inthe Respondent's business.Robinson's testimony was replete with detailsindicating that he had a good recollection and his account of these conversa-tions is not the kind which I think one employee would be apt to fabricate(Cont) 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobinson then went to the office and made a complaint toSupervisor Richart about Smith's work. Robinson did nottestify as to what he reported to Richart on this occasion.Richart credibly testified that Robinson informed him on oneoccasion that Smith "just wasn't doing his job right. He wasslow. He was standing gazing out the window."Upon completing building no. 6 Smith was assigned tobuilding no. 7. However, on this building Smith was assignedto work alone. Eddy was not sent to help.' Smith commencedwork on the top floor of building no. 7 sometime Wednesdayor Thursday, April 29 or 30. There are four two-bedroomapartment units on each floor, plus the hall and stairway oneach floor. The building has three floors. By midafternoon onThursday, April 30, Smith had cleaned the scraps out of twoand a half apartment units.Robinson, the taper, had another conversation with Smithon Thursday, April 30, in which he told Smith that men werecoming from Chicago the following week to pour lightweightconcrete on the two top floors of building no. 7. When Robin-son went on to'say that he would appreciate it if Smith couldget the job done so that he could complete his taping workbefore the pouring of the concrete, Smith replied "Well, theywon't give me any damn help, so I don't care if I get it doneor not." There is no evidence that this conversation was everreported to any official of the Respondent.On Friday morning, May 1, Gene Blackburn went out tothe apartment project and mildly reprimanded Smith for hislack of progress in completing the scrapping in building no.7.Smith's response indicated resentment at being repri-manded and a lack of concern over his progress.The next morning, Saturday, May 2, Robinson discussedSmith's shortcomings with the two Blackburns, SupervisorRichart, and Office Manager Bernard Ivey. Robinson com-plained that Smith was not performing his work properly andas a result he,Robinson, was losing working hours. Robinsonexplained that Smith would not make any effort and had noambition to do his job.'During this week other employees also complained to theRespondent's officials about Smith's work. Robert Irwin, acarpenter, complained to Spencer Blackburn that the largepieces which were left over after the wallboard was hung ona floor were not being carried down to the floor below. Thiswas part of the scrapper's duties. Irwin reported to GeneBlackburn that when he had asked Smith to move a piece ortwo of wallboard from one house to another Smith hadrefused, saying that he would not do it without authorizationfrom the office. Similar reports about Smith were received byGene Blackburn from Herman Nell and Brad Freeman, twoother carpenters. Bill Gay, a taper, expressed concern toGene Blackburn about the unsafe working conditions result-ing from the failure to clean out the scrap.' During this weekGene Blackburn discussed with his father the various com-plaints about Smith, but they decided, as Gene Blackburnabout a fellow employee, particularly about another union member.For allof the above reasons I credit Robinson's testimony about these conversa-tions rather than Smith's denials.'This is Robinson's testimony which I credit.Smith testified that he hadhelp every day except his last day. However, the very slow progress whichSmith made in completing building no.7 strongly reinforces Robinson'stestimony that Smith worked alone in building no. 76Robinson also mentioned that the owner of the apartment project hadcomplained to him about the lack of progress in completing the scrappingwork.'At some undisclosed time during the approximately 2-week period ofSmith's employment, Ralph Eddy told Supervisor Richart, as Richart tes-tified, that "he couldn't figure out why Don [Smith]could stand while theother two boys carried the rock [sheetrock]."testified, "to try him a little bit more, little bit longer, see ifhe came out of it."Smith continued working in building no. 7 the followingweek. On Monday, May 4, Mr. Jack Ohiman, the owner ofthe apartment project, called Gene Blackburn and com-plained that the scrapper on the job was not getting anythingdone. That same morning Robinson warned Spencer Black-burn that he was not going to be able to get the building readyfor the pouring of the lightweight concrete at the rate Smithwas going. When Blackburn asked why, Robinson replied,"Because he is not moving. He is not getting the job done."Blackburnsaidthat he would have a talk with Smith.Later that day Robinson again complained directly toSmith about his failure to complete the scrapping work on thetop floor of building no. 7, reminded him that the concretemen were due to arrive the following day, and warned that,if the job were not completed according to the contract, theRespondent would get thrown off the job and that neither henoranyoneelse would have any work. Smith's reply was that"It don't make any difference.... I'm going to [obscenity]this job over until I get enough money to reinstate my unioncard and let my BA handle my business." There is no show-ing that this conversation was ever reported to the Respond-ent's officials.Mr. Ohlman, the owner of the project, spoke to Smithabout 2 p.m. on May 4. Ohlman asked where his help was.Smith's response was that the laborers could not work thatday because they did not have union cards.At 2:30 p.m. on May 4 Robinson reported to SpencerBlackburn that Ohlman was "very upset" over the Respond-ent's failure to perform its duties and warned that the Re-spondent would have to have more men on the job if it wishedto get the scrapping done. A half hour later Gene Blackburnarrived at the apartment project and told Smith that 5 p.m.was the deadline for completing the building. Smith testifiedthat he replied that he would do it if it was possible.'5.Events of May 4; Smith's dischargeat the end of work that dayWhen Smith received his paycheck on Monday morning,May 4, for the payroll week ending the previous Wednesday,April 29, he found that it was based on the same $125 figurethat he had previously complained about to Teamsters Presi-dent Barker. Smith promptly called Barker and informed himthat he was still being paid on the same old basis. At this timeBarker inquired if all the men working at the apartmentproject had union cards. Smith said he was the only one there,that the Respondent did not send any laborers out because ofapprehensions that the project was "going to get checked" forunion cards.'Later that same morning, Monday, May 4, Barker calledSpencer Blackburn and told him that they were having aBuilding Trades Council meeting that morning at the laborhall, that he and Bud Hasty of the Laborers wanted to talkto him, and that, if Blackburn did not contact him, the Team-sters and the Laborers were going to shut him down.10 Within8The above finding concerning Gene Blackburn's visit to the project isbased on Smith's testimony. Blackburn was unable to recall talking withSmith at the project on this occasion. In this instance I believe Smith'srecollection is more accurate than Blackburn's.'Smith testified that the latter portion of the above conversation regard-ing checking the laborers'cards occurred in a second conversation withBarker onTuesday, May 5, the day ofhis discharge.Since, as indicatedabove, Smith was discharged at the end of the workday on May 4, I find thatSmith was confused and that in reality he had only the one conversation,as found above.'°Barker testified that he called Spencer Blackburn on this occasion and, PEORIA DRYWALL, INC.an hour or two, the two Blackburns appeared at the LaborHall and had Barker called out of the meeting of the Coun-cil." Barker brought Hasty out of the meeting with him andthey talked with the Blackburns for a few minutes in the halloutside the meeting room.Barker told Spencer Blackburnthat he had Smith doing Teamsters work and that he was notpaying him the proper rate. Spencer Blackburn said thatSmith was not hired to do Teamsters work and to his knowl-edge he was not doing such work.Barker then asked who wasin charge of Smith's work.Spencer Blackburn said that GeneBlackburn was in charge.Gene Blackburn admitted toBarker that Smith had been doing Teamsters work.Barkertold them to check their figures and get Smith paid at theproper rate. The Blackburns agreed that they would do so.Bud Hasty told Blackburn that he doubted that some of thepeople working for Peoria Dry Wall doing laborers' work hadLaborers cards. He told Blackburn that he wanted to gettogether with him and check this out in the near future.When Smith returned about 5 p.m. on May 4, he wassummoned to Spencer Blackburn's office. The testimony ofthe participants in the conversation on this occasion issharply conflicting.Smith's version is as follows:I first went in, and he asked me how I was and howI liked my job.Then he told me he caught it from bothsides that day.TRIAL EXAMINER-He caught it from both sides?THE WITNESS:That's the words he told me. Bothunions were down there at, or that day, on him,mostlyabout me, he said.So he said, `I guess I'm going to haveto let you go.'Q. (By Mr. Shostrom)Was anything else said?A. He told me,he says, "We start employees off hereat what we think is right,125 a week,and we give themraises as they go on."Q. Did you say anything to all this?A. Yes.I told him he had a contract with the Team-sters, and that's what I expected,Teamsters' pay.Q. Was anything else said?A. Yes.He told me if he changed his mind he'd callme. He gave me the last check,and that was it.Smith further testified that, as far as he could recall,Black-burn did not mention any dissatisfaction with his work dur-ing the discharge interview.being unable to reach him,left a message to this effect. However, the Re-spondent introduced into evidence what appears to be a complete record oftelephone messages received during this period and it does not contain anyrecord of a call from Barker in which a message was left. In view of this factand the further fact, found below, that the two Blackburns promptly left forthe labor hall to meet with Barker, I infer that Barker actually reachedBlackburn on this occasion and gave Blackburn the message during this call.Neither Barker nor Blackburn had a precise recollection of the events duringthis period" As indicated above, neither Barker nor Blackburn was able to testifywith any degree of certainty when this meeting was held.Barker testified in effect that the meeting was held before Smith's dis-charge. Barker further testified,as stated more fully below, that the meetingconcerned only the question of Teamsters pay for Smith and the fact thatthe Respondent's laborers did not carry union cards.Blackburn testified that the meeting was held after Smith's discharge andthat the visit to the labor hall with his son was prompted by the appearanceof a picket at the apartment project.Blackburn further stated that during themeeting he"probably asked him (Barker)what the picket was doing there."I credit Barker's testimony discussed above. In my opinion Blackburn is inerror in his reconstruction of the sequence of events leading up to thismeeting.The account of the events of May 4 and thereafter discussed below isbased on my analysis of all the evidence and provides what I believe to bethe most logical sequence of events.437Spencer Blackburn testified as follows concerning this con-versation:A. I was disturbed when I called him in. I was dis-turbed. So I readily chumped him out about he'd beendoing.Q. Do you recall what you said?A. How he had deterred the help and I never receivedso many complaints before on any employee. I so statedthis to him. And I really wanted to know from him, fromhis lips why. And so I discussed this with him.I never got many answers from him. And naturally atthe end of this questioning these questions I was askinghim why, I told him that we couldn't use him in thiscapacity. I had too many complaints. The job ownerdidn't want him out there any more.And then I lead into this I had heard rumors concern-ing union activities,and so then I asked him about this.TRIAL EXAMINER. This was after you fired him?THE WITNESS: Yes, sir, it was.Then he said to me that he would just take his problemup with the Union, and we parted. I didn't like to hearthis, of course, I thought we had hired him on a basis,kind of a training basis....Earlier Blackburn had testified as follows:Q. (By Mr. Shostrom). During that conversation withMr. Smith in which you informed him of his discharge,did you have any conversation about the Teamsters orMr. Barker?A. Yes,after I laid him off.Q. What did you say at that time about the Teamstersand Mr. Barker?A. I asked him what was going on.Q. What did he say?A. Not much.Q.Well, what did you say if anything, about theTeamster's Local 627?A. Only if hewas a member.TRIAL EXAMINER I don't understand that. Only?THE WITNESS: I mean, I did ask him. I asked himabout the union,that some rumors were about that hewas joining the union or was going to cause problems orsomethinglike that.It was in the air,and to be specificabout what was said, I couldn't be.Later Blackburn testified as follows:He [Smith] did state that he wasn't paid, that he wasdemanding more money. He had never been to see mebefore. I asked him why he didn't come to me personallyor to see Gene personally. I asked if he had made com-plaints in the field to different people that would substan-tiate the rumors I had heard, and he did agree to that.But he didn't have any answers for me.Gene Blackburn testified that he entered the office after Smithhad been terminated, that he told of his observation ofSmith's work and that he felt that Smith was not doing hisjob.According to Gene Blackburn, Smith merely shook hishead and said no. Gene Blackburn, after stating that Smithmentioned"something about going to the union,"added thathe had heard a rumor about Smith's involvement with theUnion.Since both Smith and Spencer Blackburn impressed me asbeing willing to stretch a point or two to aid their respectivecases, I have scrutinized their testimony very closely in at-tempting to determine where the truth lies with respect to theconversation at the discharge interview.For reasons morefully discussed below, I conclude that Smith's version of the 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge conversation is entitled to credit and that SpencerBlackburn did not mention Smith's work performance at thistime.6.Events subsequent to Smith's dischargeShortly after Smith's discharge Robinson, the taper, wentout to the apartment project to check on the progress of thescrapping work.12 Robinson found that three of the four unitson the top floor of building no. 7 were scrapped but not sweptand that the fourth unit, the hall, and the stairwell were notcompletely scrapped. Robinson returned to the office andoffered to complete the scrapping of the two top floors, halls,and stairwells the next morning.Spencer Blackburn accepted this offer and sent Eddy alongwith Robinson to help out with the completion of the scrap-ping of the two top floors. The two men started to work atabout 7 a.m. on May 5. Eddy left after completing one apart-ment unit in about a half hour. It took Robinson until 9:30a.m. to complete the rest of the scrapping work. This,together with the unit done by Eddy, involved a total of fiveapartment units, all three hallways, and stairwells.On Tuesday, May 5, Smith went to the labor hall andreported to Barker that he had been fired. According toSmith's credited testimony, Barker said he would get togetherwith Bud Hasty and "throw up a picket line." Barker handedSmith a picket sign and told him to picket. Smith left for theapartment project about noon that day and picketed duringthe afternoon.On May 18, the Respondent sent Smith a check for $77.24which represented the amount needed to bring Smith's wagesup to the Teamsters wage scale for 38 hours of driving timeduring the 2-week period of his employment, less the usualdeductions.7.TheRespondent's contentions;conclusionsThe Respondent contends that Smith was discharged forcause, asserting that he failed to complete his work within areasonable time,that he had a wholly negative attitude to-wards his job,and was the subject of numerous complaintsfrom coworkers and from the owner of the apartment project.The record leaves no doubt that Smith was an extremelyslow worker.Ralph Eddy,the laborer with whom Smithworked most of the time up until the last few days of Smith'semployment,testified that working alone it would take himabout an hour to dump into the dumptruck the scraps fromone floor of the apartment project, consisting of four two-bedroom apartments.Additional time was required for thehalls and stairwells,sweeping,and driving to and from thedump.According to Eddy, who exhibited a sympathetic atti-tude towards Smith,he could"almost knock the whole[building]out in one day."There were 12 apartments in eachbuilding. Smith failed to complete even half of building no.7 in 3days. Smith's performance,if the Respondent wereaware of it,would have justified discharge.However,the following facts, in my opinion, indicate thatthe Respondent's officials were not aware at the time ofSmith's discharge how poorly Smith was performing. At thetime of Smith's discharge he had been employed by the Re-spondent only 2 weeks. He had been working in the fieldwithout supervision and no supervisory official had had anopportunity to observe Smith at work for more than a fewminutes at a time on rare occasions.The Respondent's offi-11Robinson had called Spencer Blackburn about 5 p.m on May 4 to findout if the scrapping was completed on building no. 7 Blackburn told Robin-son that he would appreciate it if Robinson would check the buildingcials really had no basis for forming a firsthand judgmentabout Smith's performance on the job. While Robinson, thetaper,testified at the hearing at some length about conversa-tions with Smith and his alleged shortcomings as a worker,it does not appear that the details of these conversations werereported to the Respondent's officials. Rather the recordshows that Robinson merely reported in general terms thatSmith was a slow worker with little or no ambition to do agood job. Even after receiving some of these reports, theRespondent took no action but rather decided to give Smitha further trial. Admittedly, Smith was never warned that hismanner of performing his work was jeopardizing his con-tinued employment.However, on Monday, May 4, after the meeting at thelabor hall at which the Teamsters had demanded that theRespondent pay Smith the Teamsterswage scale,SpencerBlackburn discharged Smith.At thistime Blackburn wasunaware of how much scrapping work Smith had completedon building no. 7. During the discharge interview Blackburnadmittedly asked Smith whether he had made complaints inthe field which would substantiate the rumors which he hadheard about Smith and the Teamsters. Blackburn also admit-ted in effect that he asked Smith at this time whether he wasgoing to "cause problems" with the Teamsters.Blackburn, when asked at the hearing whether he consid-ered Smith "an agitator or a troublemaker," replied, "Itseemed to come out that way. This was our conclusion afterdiscussion. But this was the general concensus of opinionfrom Bill Richart and Gene Blackburn and, myself."In view of the foregoing facts I am persuaded that Smith'sjob performance was not a factor in his discharge and thatSmith's version of the discharge interview, particularly histestimony that Blackburn did not mention his job perform-ance but did mention the fact that both unions had been"down on" him that day, mostly because of Smith, is entitledto credit.Taking all of the facts of the case into consideration, in-cluding the Respondent's admitted knowledge ' that Smithhad been "agitating" among the employees for the paymentof union wage scales, the timing of the discharge, the day ofthe confrontation at the labor hall over Smith's wages, andBlackburn's remarks to Smith during the discharge interview,I conclude that the Respondent discharged Smith because itobjected to Smith's agitation among other employees for thepayment of union wage scales and because it resented Smith'saction in taking up his claim for the union wage scale withthe Teamsters. Accordingly, Smith's discharge violated Sec-tion 8(a)(3) and(1) of the Act. It is wellrecognized"that theexistence of valid grounds for discharge is no defense to an8(a)(3) unfair labor practice charge when discriminatory mo-tive is a factor in the employer's decision."Sweeney & Com-pany, Inc. v. N.L.R.B.,437 F.2d 1127 (C.A. 5), and casestherein cited.B. Interference,Restraint, andCoercion; the AttemptedCircumvention of the Laborers1. IntroductionIn Case 38-CA-1009 the complaint alleges and the Re-spondent's answer admits that at all times material herein theLaborers has been the exclusive certified bargaining repre-sentative of the Respondent's laborers and watchmen andthat said laborers and watchmen are covered by a 3-yearcollective-bargaining contract which expires on April 30,1972. PEORIA DRY WALL, INC.2. The factsRalph Eddy, Jr., was hired by Gene Blackburn as a laborerduring the second week in April at awageof $125 for a49-hour week. The collective-bargaining contract in effect atthat time called for considerably higher wages for laborersthan those paid Eddy.Eddy applied for membership in the Laborers and wasinitiated on May 29. Spencer Blackburn paid his $111 initia-tion fee.On a Saturday in the latter part of June Eddy's wife in-quired of AssistantBusinessManager Gregory Hasty of theLaborers what Eddy was supposed to be earning as a laborerfor the Respondent. Hasty informed her that Eddy should bemaking $5.70 per hour, plus welfare and pension benefits.When Mrs. Eddy said that her husband was not receivingsuch wages, Hasty told her to bring in the check stubs andthat he would contact the Respondent and attempt to getbackpay for him.About the end of June Hasty commenced calling SpencerBlackburn. At first he called once or twice a day and after 2or 3 weeks Hasty called Blackburn every 3 days or so. Al-though each time Hasty called Blackburn he left his nameand requested that Blackburn call him back, Blackburn neverreturned Hasty's call. In the meantime, on July 30, Eddy quitthe Respondent's employ.Finally, when Hasty called Blackburn in the first part ofSeptember, he was connected not with Blackburn, but withanother man in the Respondent's office. Hasty told this manthat if Blackburn did not get in touch with him, the Laborerswere going to go to the Board and let it settle the matter.Early the following morning, Thursday, September 10,Blackburn stopped by Eddy's home and talked to him in thebackyard.13 According to Eddy's uncontradicted testimony,the following conversation occurred:He asked me how I was doing. I said okay and he says,"What's this about theunion?" At first I didn't answer,and then I says, "It's about my back pay I got coming,"and then kept going in conversation and he says, "I don'twant no trouble with the union and why can't we settlethis between me and you?" And I told him it's out of myhands. I already went down to the union hall. And hesays, "Can't we settle it out of the union hall?" and Isays, "Well, it's out of my hands."The next morning, Friday, September 11, Blackburn ap-peared at Hasty's office at 7:30 a.m. After Hasty arrived,Hasty told Blackburn that, judging by Eddy's check stubsand the Respondent's health and welfare reports, the Re-spondent owed Eddy about $600 in backpay. Blackburn'sinitial response was as follows:He said hewasn't going to pay Eddy any back pay atall and that if he pursued after this line of back pay, thathe had something on him that he wouldn't work foranother contractor in Peoria."The discussion ended when Blackburn agreed to meet withHasty and Eddy early the followingmorning.Supervisor Richart accompanied Blackburn to the meetingthe nextmorning.Hasty again mentioned the $600 figure.Richart and Blackburn maintained that Eddy worked oncommercial projects only one third of the time15 and Black-burn offered to pay $215 less the amount he had already paidfor Eddy's initiation fee. After discussing the matter out of1'The record is not clear as to the exact sequence of events during thisperiod. The account set forth herein places the events in what I concludeto be the most logical sequence.This is Hasty's credited and undenied testimony." The Laborers did not enforce the $5.70 rate on residential projects439the presence of Blackburn and Richart, Hasty and Eddyreturned and proposed the Respondent settle for the paymentof $215 without any deduction for the amount already paidthe initiation fee. Blackburn refused this proposal. During thediscussion Eddy asked Blackburn what "he had on" him.(This was a reference to Blackburn's threat to blacklist Eddywhich wasmadeto Hasty the previous day.) Blackburn didnot answer Eddy's question. The meeting ended withoutagreementbeing reached on the amount of backpay dueEddy.The following Monday, September 14, Blackburn stoppedby Eddy's home and handed him a check for $215,saying,"I've been thinking this over. I want to go on vacation. I don'twant this hanging over my head, so I decided I'll give you the$215... Your laborer's card is paid." When Eddy hesitated,Blackburn said, as Eddy testified, "Take the check; take itdown to theunion halland go from there." Eddy, afterconsulting the Laborers, cashed the check.3.Conclusionsa. Interference, restraint,and coercionAs found above, immediately after AssistantBusinessManager Hasty made a claim on Blackburn for backpay dueEddy under the terms of the collective-bargainingcontract,Blackburn made a threat to Hasty to have Eddy blacklistedamongPeoria contractors. As the record shows, this threatwas promptly passed along by Hasty to Eddy, as Blackburnmight reasonably have anticipated. In fact, Eddy questionedBlackburn about the threat at the meeting the followingmorning.The facts of this case parallel in important respects thefacts inEast Texas Pulp and Paper Co.,which the Respondent in that case threatened former em-ployees who had been lawfully discharged that "they couldnot expect recommendations for other employmentas long asthey continued to process their grievances against" it. TheBoard fully upheld the Trial Examiner's conclusion in theEast Texascase that the threat to former employees to with-hold employment recommendations if they persisted in press-ing their grievances under the collective-bargaining contractviolated Section 8(a)(1) of the Act. The Trial Examiner statedhisrationalefor this conclusion as follows:These grievances had been filed pursuant to a collective-bargainingagreementbetween the Respondent and theunion of which the aggrieved employees were members,and in filing and processing of the grievances they hadthe active support of the union's officers.... The Boardhas specifically held that even an individual employeewho asserts a claim under a collective-bargaining agree-ment is engaged in a form of concerted activity, sincesuch activity is "butan extensionof the concerted ac-tivity giving rise to the agreement," and the employeesin the present case who filed grievances were also en-gaged in implementing the collective-bargaining agree-ment with their employer. If it is important that em-ployees who areengaged inthe concerted presentationof grievances be protectedagainstdischarge for suchactivities, as has been repeatedly held, it is noless impor-tant that they be protectedagainstthreats of denial ofemployment by any employers because they have filedgrievancesagainsttheir discharge.See alsoOrenduff & Kappel, Inc.,118 NLRB 859, 864, fn.8,881;BaumannConstruction Co.,181 NLRB No. 80 (TXD),and cases therein cited. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe fact that the threat was uttered by Blackburn to Ed-dy's representative, Hasty, rather than to Eddy himself doesnot affect the Respondent's liability for the threat. The natu-ral and reasonably forseeable consequence of Blackburn'suttering the threat to Hasty was that Hasty, Eddy's represent-ative,would pass the threat along to Eddy, as he did, andBlackburn, therefore, must be presumed to have intended thisresult. It also might reasonably be anticipated that Hastywould convey Blackburn's threat to other laborers still in theRespondent's employ, whom he represented. Cf.N.L.R.B. v.Local 140, United Furniture Workers of America,233 F.2d539, 540-541 (C.A. 2). See alsoM. Snower & Co.,83 NLRB290, 291. Blackburn's threat of blacklisting Eddy, made toHasty on the occasion of his pressing a claim for wages dueEddy under the collective-bargaining contract, constitutedinterference, restraint, and coercion in violation of Section8(a)(1) of the Act.b.The refusal to bargaincollectivelyAs found above, Laborers AssistantBusinessManagerHasty for several months attempted unsuccessfully to reachSpencer Blackburn to discuss Eddy's claim for wages due himunder the Laborers contract with the Respondent. Finally,Blackburn, after being informed that the Laborers was seri-ously thinking of filing chargesagainsttheRespondent,sought out Eddy and attempted to reach a private settlementwith him with respect to his wage claim. Even after Eddy toldBlackburn that the Laborers were handling his claim, Black-burn persisted in trying to settle the matter "out of the unionhall."As found above, Eddy's claim for wages was one based onthe collective-bargaining contract between the Respondentand the Laborers. As stated inNew York Mailers' Union No.6 v. N.L.R.B.,327 F.2d 292, 298 (C.A. 2), "The processingof grievances under a collective bargaining contract has beenheld to be just as much a part of the bargaining process as thenegotiation of an agreement." Therefore no settlement of anyclaim arising under the contract could be made without theparticipation of the Laborers, one of the parties to the con-tract. The Respondent in attempting to bypass the Laborersin disposing of Eddy's wage claim violated its duty to bargaincollectively, thereby engaging in unfair labor practices in vio-lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent, by discharging Donald Smith, has in-terfered with, restrained, and coerced its employees in theexercise of their right to self-organization and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, in violation of Section 8(a)(1)of the Act, and has engaged in discrimination in regard totenure of employment and terms and conditions of employ-ment which discouraged membership in labor organizations,in violation of Section 8(a)(3) of the Act.2. The Respondent, by threatening that Ralph Eddy wouldbe placed on a blacklist for pressing a wage claim through hisexclusive bargaining representative, has interfered with, re-strained, and coerced employees in the exercise of their rightto self-organization and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, in violation of Section 8(a)(1) of the Act.3.At all times material herein the Laborers has been theexclusive collective-bargaining representative of an appropri-ate unit of the Respondent's employees consisting of laborersand watchmen.4. The Respondent, by bypassing the Laborers on Septem-ber 10, 1970, and attempting to deal directly with RalphEddy concerning his wage claim under the collective-bargain-ing contract between the Respondent and the Laborers, hasrefused to bargain collectively with the Laborers, in violationof Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, my recommended order will direct that itcease and desist therefrom and take certain affirmative actionto effectuate the policies of the Act.Ihave found that the Respondent discharged DonaldSmith in violation of Section 8(a)(1) and (3) of the Act. Toremedy this unlawful conduct my recommended order willprovide that the Respondent offer to Smith immediate andfull reinstatement to his former job or, if this job no longerexists, to a substantially equivalent job, without prejudice tohis seniority and other rights and privileges.My recom-mended order will further direct that the Respondent makeSmith whole for his losses resulting from the Respondent'sdiscrimination against him by payment to him of the sum ofmoney he would have earned from the date of his dischargeuntil the date on which the Respondent offers him reinstate-ment, less his net interim earnings. Backpay shall be com-'puted on a quarterly basis and shall include interest at 6percent per annum, as provided F W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER16The Respondent, Peoria Dry Wall, Inc., Peoria, Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 165, Laborers' In-ternationalUnion of North America, AFL-CIO, or anyother labor organization, by discharging or in any other man-ner discriminating against employees in regard to their hireor tenure of employment or any terms or conditions of em-ployment.(b)Threatening blacklisting or other reprisals againstRalph Eddy or any other employee or former employee forexercising rights guaranteed by the Act.(c) Refusing to bargain collectively with Local 165, Labor-ers' International Union of North America, AFL-CIO, bybypassing said labor organization and attempting to deal di-rectly with employees concerning matters arising under itscollective-bargaining contract with said labor organization.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:16 In the event no exceptions are filed to this Recommended Order asprovided by Section 102.46 of the Rules and Regulations of the NationalLabor Relations Board, the findings, conclusions and recommended orderherein shall, as provided in Section 10(c) of the Act and in Section 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes. PEORIA DRYWALL, INC.(a)Offer Donald Smith immediate and full reinstatementto his former job or, if this job no longer exists, to a substan-tially equivalent job, without prejudice to his seniority orother rights and privileges, and make him whole for any lossof pay suffered by reason of his discharge, in themanner setforth in the section of this Decision entitled "The Remedy."(b) Notify Donald Smith, if presently serving in the ArmedForces of the United States, of his right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, as well as all other records necessaryto analyze and compute the amount of backpay due under theterms of this recommended Order.(d) Post at its facilities at Peoria, Illinois, copies of theattached notice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Region 38,after being duly signed by the Respondent's representative,shall be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnoticesare not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 38, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."" In the event that the Board's Order is enforced by a Judgment of aUnited Stated Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "11 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify said Regional Director, in writing, within 20 days from the date ofthis Order what steps the Respondent has taken to comply herewith "441APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst any of our employees in regard to their hire,tenure of employment, or any term or condition of em-ployment, because they have engaged in union or con-certed activities for the purpose of collective bargainingor other mutual aid or protection.WE WILL NOT threaten blacklisting or other reprisalsagainstany employee or former employee for pressingclaims against usunder our collective-bargaining con-tract with Local 165, Laborers' International Union ofNorth America, AFL-CIO, or for otherwise exercisingrights guaranteed in the Act.WE WILL NOT bypass Local 165, Laborers' Interna-tional Union of North America, AFL-CIO, and attemptto deal directly with employees concerningmatters aris-ing under our contract with Local 165, Laborers' Inter-national Union of North America, AFL-CIO.WE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL offerimmediate reinstatementtoDonaldSmith and will pay him backpay as provided in theBoard's Decision and Order.PEORIA DRYWALL, INC.(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 10thFloor, Savings Center Tower, 411 Hamilton Boulevard, Pe-oria, Illinois 61602, Telephone 309-673-9282.